Case 1:19-mj-10462-REB Document 1 wo lllng PIH04) Bll Spavl Or

United States District Court
Violation Notice

CVB Lacation Coda

‘eS

 

 

 

MS |- BYES bE

 

Violation Number

6216522 |

Officer No.

Ud3U\

Officer Name (Print)

PLE AUN

 

 

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

 

Date and Time of Offense (mmidd/yyyy)

 

Offense Charged OCFR OUSC 9 State Code

 

 

Qa
illite Spaulding,
(Cunt Abbts.)

 

Q- l- Z@A ” Vs Taek
wt ¥3 CFE. 21005) the 3819 MOBI
Place of Offense

; Base , (0 S102 ro nett, hho
VA MeQICal CentEe SoD fA nm. “ ae 53617
Offense Description: Factual Basis for Charge HAZMAT o - 3- 223 2s

NEESICD VEHICLE (apred IALEOMUY

Cony
U mt lag

|

 

RpereO Taking UP witee Page nt

DEFENDANT INFORMATION |

Phone: ( HA

 

 

 

 

1405-2650,

pp (de bmcehcX

 

UD INA Willa | O.
Street Address

Wuas Covant BoaAp ZoS

mse

 

Clty

Coe Vester

 

State

WN

Zip Code

B20S4

 

Date of Birth (mmvddiyyyy)

izlov ase

 

Drivers Licanse No.

lOLIIN -S Zo

COLD

Social Security No.

S2\- OY [7

OL. \

Wr

 

 

 

Waaun QO Juvenile

VEHICLE

 

 

 

Sex ovate D Female i
vin: Uo Qc> VE

ko Haight. 4 ¢

 

 

 

 

WE

 

WU (1BS5SZ SS S15 we

 

 

Gv fe {0

Year | Make/Model , PASS Oo |Color

HY Doo |

 

BUE

 

 

 

 

Qa LJ IF BOX A IS CHECKED, YOU/B Ki IF BOX B IS CHECKED, YOU MUST
: MUST APPEAR IN COURT. see PAY AMOUNT INDICATED BELOW
W INSTRUCTIONS (on back of yellow copy) OR APPEAR IN COURT.

w SEE INSTRUCTIONS (on back of yellow copy).

0

> $ Zz: Ce Forfeiture Amount
z 30 Processing Fee
s PAY THIS AMOUNT — SS. Total Collateral Due
S YOUR COURT DATE

2 (It no court appearance date is shown, you will be notified of your appearance date by mall.) -
epourt Address Date (rrynidd/yyyy)

au S Feor’al Couétr bié/2o14
WoO > . E C st ° | Time (nh:mm)

i)

Bose , 10 SsIe4 Wi@

 

fa

My signature signifies that | have received a copy of this violation notice, [tls not an admission of guilt.
| promise to appear for the hearing at the time and place instructed or pay the total collateral due.

X Defendant Signature

{Rev. 09/2015)

(FERUSE) Te SIAN!

Original - CVB Capy

 
 

ROUTES ObON ee) ZOD OKO

Case 1:19-mj-10462-REB Document 1 Filed 06/03/19 Page 2 of 2

 

 

 

STATEMENT OF PROBABLE CAUSE
(For issuance of an arrest warrant or summons)

I state that on April 11, 2019, while exercising my duties as a law
enforcement officer in the Southern District of Idaho.

 

On 4/11/2019 at 1215 hours I was dispatched to the area of Parking lot 2
on the Boise VA Medical Center property to assist Lt. Kingan who was

rr TVS fel oi ue rT)

  
 

           
  
   
      

 

taking three parking spots. The owner of the blue van was talking with Lt.
Kingan and was telling the Lt. that there was nothing wrong with the way
he parked, I asked the male subject for his identification and he handed
me a Wyoming drivers license identifying him as William D. Spaulding
DOB 12/01/1958, I informed Spaulding that the way his vehicle was
parked was illegal and he was using parking spaces that other patients
could be using, Spaulding said he did not care and said that because there
was no where for his vehicle to park he could park anywhere he wanted. [
issued Spaulding a citation for illegally parking and then showed him
where he could park his vehicle for future appointments.

 

The forgoing statement is based upon:

my personal observation . X) my personal investigation
1] information supplied to me from my fellow officer’s observation ,
(7) other (explain above)

I declare under penalty of perjury that the information which 1 have set forth above and on

the face of this violation notice is true and correct to the best of my "OL,
Executed on: 04/11/2019 Luly

 

Date (mm/dd/yyyy) Officer’s Signature
Probable cause has been stated for the issuance of a warrant.

Executed on:

 

Date (mm/dd/yyyy) U. S. Magistrate Judge

 

 

 

 
